UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 16, 2009 PARKERVISION, INC. (Exact Name of Registrant as Specified in Charter) Florida 000-22904 59-2971472 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7915 Baymeadow Way, Jacksonville, Florida (Address of Principal Executive Offices) (Zip Code) (904) 737-1367 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) 1 Item 8.01. Other Events. On November 16, 2009, ParkerVision, Inc. (the “Company”) sold 8,000,000 shares of common stock, par value $.01 per share, at a public offering price of $2.00 per share, upon the closing of the firmly underwritten offering contemplated by the purchase agreement, dated November 10, 2009, between the Company and Piper Jaffray & Co., as sole underwriter and manager.The offering generated total net proceeds of approximately $14,600,000.The press release announcing the closing of the offering is attached hereto as Exhibit 99.1. Item 9.01. Financial Statement and Exhibits. (d) Exhibits: Exhibit Description Press release. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 16, 2009 PARKERVISION, INC. By: /s/ Cynthia Poehlman Cynthia Poehlman Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Press release. 4
